The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 5-43 are pending in the Claim Set filed 1/15/2021.
Applicant's elected Group I: claims 1-12, in the reply filed on 6/01/2020. 
Claims 13-43 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1 and 5-12 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
The rejection of claims 1 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection set forth below has been reformulated that is necessitated by claim amendments.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that 
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated: 	
 The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) physical and/or chemical properties, (3) functional characteristics alone or coupled with a known or disclosed correlation between structure and function. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of 
In the instant case, the claims are drawn to a method for treating an autoimmune neurological disease and/or a neurodegenerative disease, comprising: administering an effective amount of at least one compound having Formula (I), Formula (II) or Formula (III), or its geometric isomer, enantiomer, diastereomer or pharmaceutically acceptable salt to a subject in need thereof, wherein the at least one compound having Formula (I) comprises at least one compound having any one of Formula (IV) to Formula (XVI): wherein the at least one compound having Formula (II) comprises at least one compound having Formula (XVII): wherein the at least one compound having Formula (III) comprises at least one compound having Formula (XVIII), claimed in instant claim 1. Thus, as recited in claim 1 the method for treating an autoimmune neurological disease and/or a neurodegenerative disease comprises compounds of Formula (I-III) without requiring (claiming) the necessary presence of at least one compound of Formula (IV) (trans-sobreol) of Formula (XVI) in Formula (I): without requiring (claiming) the necessary presence of at least one compound of Formula (XVII) in Formula (II); without requiring (claiming) the necessary presence of at least one compound of Formula (XVIII) in Formula (III); hence, claim 1 encompasses (claims) that the 1 is OH, X is CH2, Y is null and R2 is C1 (CH3).
 (1) Level of skill and knowledge in the art:
The level of skill and knowledge in the art is high because it would require one skilled in art to have the specialized skill and knowledge in the art of the broad genus that would encompass each and every autoimmune neurological disease and/or a neurodegenerative diseases to investigate and provide active ingredients necessarily effective for treating these types of diseases.
 (2) Physical and/or chemical properties:
Compound having Formula (I), Formula (II) or Formula (III), or its geometric isomer, enantiomer, diastereomer or pharmaceutically acceptable salt would each have different physical and chemical properties.
(3) Functional characteristics alone or a combination thereof in correlation between structure and function:
The cis-compounds, for example, cis-sobreol, have not been shown to be effective in the treatment of the broad genus of diseases indicated in the claims. Particularly, only the trans-compounds have been tested. Notably, Bleichner (WO9203128, cited in the IDS filed 10/21/22019) teaches pharmacological 3 have been tested to demonstrate their pharmacological properties in accordance with autoimmune neurological disease and/or a neurodegenerative diseases.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the 

Response to Arguments
Applicants argue in particular that those of skill in the art understood that the inventors possessed and proved that trans-sobrerol and compounds having Formula (V)-(XVIII) can be used to treating an autoimmune neurological disease and/or a neurodegenerative disease such as multiple sclerosis. Namely, the subject matters of claim 1 and claims depending thereon have clearly
described in the specification in such a way as to reasonably convey to one skilled in the relevant
art that the inventors, at the time the application was filed, had possession of the claimed invention.

Applicant’s arguments have been fully considered but they are not persuasive, because claim 1 remains to encompass the corresponding cis isomers of the claimed compounds, such that the cis-compounds, for example, cis-sobreol, has not been shown to be effective in the treatment of the broad genus of diseases indicated in the claims. Particularly, only the trans-compounds have been tested (See complete discussion above).

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
Applicants are encouraged to use the USPTO Automated Interview Request (USPTO AIR) at http://www.uspto.gov/interviewpractice to schedule an interview.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626